DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 02/28/2022.
Claims 1 – 20 have been cancelled. Claims 21 – 40 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 9,792,281 B2, and as being unpatentable over claims 1 - 20 of U.S. Patent No.10, 706, 237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘281, and ‘237.
In claim 21 of instant application, Application claims a method comprising “accessing  log data of previous sessions between users and digital assistant applications; extracting filters from previous queries in the log data; and training a machine learned model…”. Similar limitation can also be found in claim 1 of patent ‘281, and ‘237.
 Certain limitations found in patent ‘281, and 237 but not in instant application such as “requesting a digital assistant …identifying a first context … intermediate task data…”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a system, method comprising the step of “accessing a log data… extracting filters… training a machine learned model based on the extracted filters”. These limitations as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed in the mind or a mental process. For example, a person could obtain plurality of information from one or more sources, selecting a portion of data, use it in training a process/model, which is already known in the art. The limitations that can be performed in the human mind falls within the “Mental Process” grouping. The claims therefore recite an abstract idea. This judicial exception is not integrated into a practical application because the steps of “access, extract, train” can be performed by human mind or by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “accessing” information is a mere data gathering step, the “extract” step amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The step of “wherein the machine learned model is configured to generate a suggestion based on a context for a current session between a user and a digital assistant” is insignificant extra-solution data output. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 1 such as “wherein the machine learned model is configured to generate a suggestion based on a context for a current session between a user and a digital assistant”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to accessing, extracting, and training step, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “wherein the machine learned model is configured to generate a suggestion based on a context for a current session between a user and a digital assistant” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(ii). The claim is not patent eligible.
In claims 30, 37, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “accessing, extracting, training” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims 22 – 29, 31 – 36, 38 - 39, do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “follow-up queries, a surface form, offline, click through data…” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 21 - 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al (U.S. 2011/0225192 A1) in view of Dumais et al U.S. 8,700,385 B2).
♦As per claims 21, 30, 37,
Imig discloses a method, system comprising:
“Accessing log data of previous sessions between users and digital assistant applications” See Fig. 1- 2, Prior history 110, Fig. 6, step 602, paragraphs 0020, 0021, 0059 – 0060 of Imig wherein the Prior history data are accessed [“The search context 104 is obtained from the search history 110 accumulated from one or more previous search sessions 112”].
“extracting filters from previous queries in the log data” See Fig. 6, step 602, Fig. 7, step 702, paragraphs 0026 – 0029, 0054, 0059 – 0060 of Imig wherein all the interactions including click through activities are analyzed.
training a machine learned model based at least on the extracted filters, wherein the machine learned model is configured to generate a suggestion based on a context of a current session between a user and a digital assistant” See Fig. 6 – 7, paragraph 0025, 0028, 0029, 0060 of Imig, wherein a machine learning model is used and providing the user a suggestion.
Imig teaches that the prior history data that is a collection of plurality prior sessions between user/users with a personal digital assistant (F. 1 – 2, paragraph 0061, 0076), located in component 110. Therefore, the component 110, in this case is corresponding to “log” in the claim language. In case the Applicant disagree, the Examiner provides another example.
 Dumais, in the same field of endeavor, discloses a method, system for generating of a task oriented data structure, including the teaching of:
Machine learning based on history transactions: See abstract, col. 5 lines 4 - 25 of Dumais [“machine learning can be employed to train classifiers and heuristic models to optimize task/description relationships and/or tailor such relationships to the needs of particular users”, “Once a history of transactions is compiled at a composite level, the data structure can be defined with respect to a context associated with monitored activities and tasks”].
“generating, based on the context, a surface form of a suggestion from the machine learned model” See col. 12 lines 45 – 65 of Dumais wherein “system 400 can extrapolate between tasks and/or data structures to provide suggestions to accomplish the task based on activities of others, or even prior task activity of the user”.
“Personal digital Assistant” See col. 20 line 50 – 67 of Dumais wherein PDA is used in the invention [“the inventive methods may be practiced with other computer system configurations, including single-processor or multiprocessor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices (e.g., personal digital assistant ( PDA), phone, watch . . . ), microprocessor-based or programmable consumer or industrial electronics, and the like”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Dumais into the invention of Imig since both inventions were available and the combination would provide the user more desirable results and reduce the time searching for information.
♦As per claims 22, 31, 38,
“wherein the machine learned model is further trained on extracted filters from follow-up queries in the log data” See Fig. 3, paragraph 0029 of Imig wherein “This provides a feedback mechanism for tuning the detection component 102 of FIG. 1 by continually updating the user history 304 and aggregate user data 306”.
♦As per claims 23, 32, 39,
“generating, based on the context, a surface form of the suggestion by the machine learned model, wherein the machine learned model is trained offline, and wherein generating the surface form of the suggestion occurs at runtime” See Fig. 5 of Imig, col. 16 lines 1 – 20 of Dumais. 
♦As per claims 24, 33, 40,
“wherein extraction of the filters from the previous queries in the log data occurs offline” See paragraph 0029 of Imig [“A classifier can be retrained using this data, either in an online or offline manner”].
♦As per claims 25,
“wherein the context for the current session includes a user profile and device settings” See col. 2 lines 30 – 51, col. 15 lines 36 – col. 16 lines 21 of Dumais [“machine learning and user preferences can be employed to facilitate tailoring needs of a task oriented data structure to a particular IW”].
♦As per claims 26,
“wherein the log data includes click-through data” See paragraph 0029, 0054 of Imig [“click or hover behavior and other interaction with the user interface can be evidence of the degree of relatedness between the current context and contextual information in the interface”].
♦As per claims 27, 34, 
“receiving user input requesting the digital assistant to perform a task; and determining intermediate task data corresponding to the requested task, wherein generating the surface form of the suggestion is further based on the intermediate task data” See Fig. 5 and associated texts of Imig.
♦As per claims 28, 35, 
“wherein the intermediate task data includes at least one data type selected from the group consisting of a domain, an intent, and a slot” See Fig. 5 and associated texts of Imig.
♦As per claims 29,
“wherein the suggestion is a suggested task to be requested by a user” See Fig. 5 and associated texts of Imig; Also See col. 12 lines 45 – 65 of Dumais wherein “system 400 can extrapolate between tasks and/or data structures to provide suggestions to accomplish the task based on activities of others, or even prior task activity of the user”.
♦As per claims 36,
“receive updated log data, wherein the machine learned model is trained based on the update log data” See col. 14 lines 56 – 61, col. 15 lines 2 – 10, col. 16 lines 12 - 20 of Dumais [“Upon selection of a specified task, system 500 can update the task description language 512 to incorporate and/or modify the description/task relationships accordingly”, “Optimization routines associated with machine learning component 608 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology, or simply one that is trained with seed data, and thereafter tuned in real-time by training with actual field data during generation of a data structure by namespace compilation component 502 or data compiled from one or more user preference models (604)”].

The following are some related arts:
Greenwood et al (U.S. 9,626,361 B2) discloses a teaching of using the context , browsing history in machine learning mechanism to suggest websites to user (Fig. 3 and associated text, claim 5).
Oztekin et al (U.S. 8,645,390 B1) discloses a method system including the teaching of using search contexts, machine learning, log data, search history to suggest relevance result (Fig. 3B and associated texts).

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 21 – 40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imig et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161